Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant claims 11-18 are allowable over the cited prior art of record. The cited prior art, including that cited on the international search report, fail to fairly teach or suggest to one of ordinary skill in the art to prepare an electrode or prepare a polymer, comprising the specific units as claimed, wherein a polyamideimide of (1) with an X of (2), a vinyl polymer, and aromatic polyfunctional amine of formula (3) are condensed, with the vinyl polymer having a carboxyl side chain. While similar polymers are disclosed by JP 2016-170930 and JP 2016-046151, the references provide polymers similar, but do not fairly teach alone, or in combination, the specific groups as claimed. Even a combination fails to teach the polymer having the units and the amine (3) condensed as one of ordinary skill in the art would not have envisaged from the references the selection of compounds to be condensed as claimed from the wide variety of known compounds, such as polyfunctional amines.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 11-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 5, 8, and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 2/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722